COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Scott Brann v. Carlos Guimaraes and Jemima Guimaraes

Appellate case number:    01-19-00439-CV

Trial court case number: 2019-11003

Trial court:              270th District Court of Harris County

         Appellant, Christopher Brann, has filed an emergency motion requesting a stay of trial
court proceedings pending resolution of his interlocutory appeal. The Court requests that appellees
file a response to the motion by no later than December 10, 2019.
       It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman_____
                               Acting individually


Date: ___December 6, 2019__